KELLY, Judge,
specially concurring.
I concur in the result reached by the majority, and in the rationale supporting it, only because I feel compelled to do so by binding Colorado precedent. I am disturbed, however, with the direction that Colorado negligence cases have taken, and are taking, in assigning to the courts the responsibility for determining on an ad hoc basis, when a legal duty exists, as a prerequisite to a defendant’s liability. The result of this approach to “duty” in a negligence case can mean only that the law is no more predictable than the strange events which shape human lives. See W. Prosser, Torts § 53 (1971).
In my view, “duty” and “standard of care” are in perfect equation, and the standard of care established by law for the protection of others is that of a reasonable person under like circumstances. Restatement (Second) of Torts §§ 282, 283. All considerations or inquiries beyond this are, I think, questions of fact for a jury. See 2 F. Harper & F. James, The Law of Torts § 16.10 (1956). Thus, here, the question before us is not whether the Park District had a “legal duty” to provide safety precautions for the children using its facilities in order to protect them against the alleged danger of methane gas in the nearby storm sewer. Rather, the question is whether the Park District’s failure to provide safety precautions under these circumstances unreasonably created a risk of harm to the children. That, to me, is a fact question, and every time the judiciary undertakes to define, in a given case, whether a defendant has a “legal duty” as a prerequisite to liability, it usurps the power of the jury to find facts.
If this analysis be sound, we do no service to the profession and the people it serves by perpetuating the sophistry. I believe that the role of the judiciary in determining duty in a negligence case should be reevaluated.